DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues beginning on page 4 of the remarks filed 12/03/2020 that Ahn does not teach “receiving and storing the information and moving outside the coverage area.” Secondary reference Lindoff fails to teach the feature missing in Ahn. Lindoff describes an OoC device utilizing pre-configured resources previously received, Lindoff fails to teach “in response to detecting the UE device is out of coverage, perform the processes of” the claim. 
Examiner’s Response: Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
Examiner notes that Ahn configures D2D resource sets with associated priorities, and the steps of identifying a priority and selecting resources may occur when terminals are moved out of coverage. Examiner modified Ahn as Ahn did not expressly show that the resource sets were stored in advance, however Lindoff is merely used to modify Ahn by showing that a device may store resource sets in advance and use these sets at a later time when the UE is out of coverage. Ahn clearly shows a means for selecting resource sets for D2D communication in a scenario when the device is out of coverage thus the method of Ahn can be arguably in response to the device’s being out of coverage. When out of coverage and performing the method, the devices utilize D2D resource sets of varying priority as in the cited portions of Ahn below. Examiner finds that Ahn may be modified by Lindoff who teaches the conventional manner of informing the UE of resource sets in the event of future OoC states, as it is desirable to use these resources for out-of-coverage D2D transmission ¶0002 and limits interference ¶0003, and the UE detecting it is out of coverage in order to select the resources, the selection performed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (“Ahn”) (US 20130114531 A1) in view of Lindoff et al. (“Lindoff”) (US 20160255515 A1, effective filing date of Provisional application 61/898,084 filed Oct. 31, 2013).

Regarding claim 1, Ahn teaches:
A user equipment (UE) device in a cellular communication system comprising [¶0037-44, terminals may be user equipment]: a memory configured to configure multiple sets of device-to-device (D2D) time- frequency resources, each of the multiple sets for which a resource priority is preconfigured [¶0037-44 teaches smart phone with the hardware components see Figure 1, and ¶0086, ¶0088-102, see Figure 6-7, resources split up into groups for D2D transmissions of RTS and CTS, wherein priorities assigned to resource sets and resource set management is configured and indicated to UE by network i.e. configured see ¶0086, ¶0102];; 
and a controller [¶0037] configured to perform D2D communication within a D2D group including the UE device [see ¶0053-62 paging step for setting up CID see ¶0067, ¶0089-95 Figure 7 CIDs are assigned to groups of D2D devices communicating and given priorities see 700 thus D2D group communication], wherein the controller is further configured to, when the UE device is out of coverage [¶0043 shows where terminals may be moved to an area out of coverage see devices 131-133], perform the processes of: 
identifying a communication priority of the D2D group [¶0053-62 during paging, devices in D2D communication establish CID, see ¶0067, ¶0089-95 Figure 7 CIDs are assigned to groups and given priorities see 700 considered identifying a priority, see also Figure 8 which teaches ¶0098-101 same method as Figure 7 wherein CIDs may have high priorities and other CIDs have ordinary priorities, based on signaling from network ¶0086, ¶0102]; 
selecting a first set of D2D time-frequency resources from the multiple sets, the first set having a resource priority corresponding to the communication priority [¶0093-102, CID corresponds to specific RTS and CTS resources which are of higher priority than others 710 in Figure 7 and 810 in Figure 8, of multiple resource sets for RTS of varying priorities]; 
selecting a part of the first set as D2D time-frequency resources used for the D2D communication [¶0098-102 resources used for RTS, see ¶0066-70 wherein this selection results in sending the signal using the corresponding resources including RTS].
Examiner notes that Ahn teaches a base station configuring a UE with resources and priority configuration information and further shows in ¶0043 terminals performing the method may be outside the coverage area, however Ahn does not expressly show the devices receiving and storing the information and using these after detecting it has moved outside the coverage. Lindoff teaches wherein the device is configured to store multiple sets of device-to-device (D2D) time- frequency resources to be utilized in response to being out of coverage [¶0064, UE receives from a previous controlling node pre-configured D2D resources to be stored for use when the UE is outside the coverage, wherein Figure 2 and ¶0064 the UE accesses these resources after determining it is out of coverage based on stored resource sets received while in coverage]. 
Ahn teaches devices being out of coverage in ¶0043 but does not expressly teach detecting out of coverage however Lindoff expressly teaches resource selection of stored resource sets in response to detecting the UE device is out of coverage [Figure 2 and ¶0064 the UE detects out of coverage and uses stored resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn such that the resources used by the device in Figure 7-8 as signaled by the base station are part of stored information received previously from a base station i.e. information received from a base station while under coverage from said base station and used subsequently when out of coverage. Ahn shows in Figure 1 that devices performing the methods of storing and determining resources may be e.g. device 131, which is outside the coverage of the base station, the resources having previously been configured by a network node. Ahn does not expressly teach that the base station sends the resources to the device and the device subsequently moves and detects out of the coverage area of the base station to use these, however Lindoff teaches this is a known scenario for which there are conventional methods of pre-configuring resources to be stored and used by the device for when the device is outside the coverage in response to device detecting it has moved outside as in ¶0064 as it is desirable to use these resources for out-of-coverage D2D transmission ¶0002 and limits interference ¶0003.

Regarding claim 2, Ahn teaches:
A method performed at a user equipment (UE) device in a cellular communication system [¶0037-44, terminals may be user equipment], the method comprising: 
configuring multiple sets of device-to-device (D2D) time-frequency resources, each of the multiple sets for which a resource priority is preconfigured [¶0086, ¶0088-102, see Figure 6-7, resources split up into groups or sets i.e. bands and slot segments for D2D transmissions of RTS and CTS, wherein priorities assigned to resource sets and resource set management is configured and indicated to UE by network i.e. configured see ¶0086, ¶0102]; 
when the UE device is out of coverage  [¶0043 shows where terminals may be moved to an area out of coverage see devices 131-133], identifying a communication priority of a D2D group including the UE device [¶0053-62 during paging, devices in D2D communication establish CID, see ¶0067, ¶0089-95 Figure 7 CIDs determined to belong to a specific group based on priorities which are mapped to specific resources see 700, see also Figure 8 which teaches ¶0098-101 same method as Figure 7 wherein CIDs may have high priorities and other CIDs have ordinary priorities and these groupings used to determine D2D resources to select]; 
selecting a first set of D2D time-frequency resources from the multiple sets, the first set having a resource priority corresponding to the communication priority [¶0095-102, CID corresponds to specific RTS and CTS resources which are of higher priority than others 710 in Figure 7 and 810 in Figure 8, of multiple resource sets for RTS/CTS of varying priorities]; 
selecting a part of the first set as D2D time-frequency resources used for D2D communication; and performing the D2D communication with the part of the first set within the D2D group [¶0095-102 Figure 7-8 resources used for RTS, see ¶0066-70 wherein this selection results in sending the signal using the corresponding resources].
Examiner notes that Ahn teaches a base station configuring a UE with resources and priority configuration information and further shows in ¶0043 terminals performing the method may be outside the coverage area, however Ahn does not expressly show the devices receiving and storing the information and moving outside the coverage area. Lindoff teaches wherein the device is configured to store multiple sets of device-to-device (D2D) time- frequency resources to be utilized when the UE device is out of coverage [¶0064, UE receives from a previous controlling node pre-configured D2D resources to be stored for use when the UE is outside the coverage, wherein Figure 2 and ¶0064 the UE accesses these resources after determining it is out of coverage based on stored resource sets received while in coverage]. 
Ahn teaches devices being out of coverage in ¶0043 but does not expressly teach detecting out of coverage however Lindoff expressly teaches resource selection of stored resource sets in response to detecting the UE device is out of coverage [Figure 2 and ¶0064 the UE detects out of coverage and uses stored resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn such that the resources used by the device in Figure 7-8 as signaled by the base station are part of stored information received previously from a base station i.e. information received from a base station while under coverage from said base station and used subsequently when out of coverage. Ahn shows in Figure 1 that devices performing the methods of storing and determining resources may be e.g. device 131, which is outside the coverage of the base station, the resources having previously been configured by a network node. Ahn does not expressly teach that the base station sends the resources to the device and the device subsequently moves and detects out of the coverage 

Regarding claim 3, Ahn teaches:
An apparatus for controlling a user equipment (UE) device in a cellular communication system [¶0037-44, terminals may be user equipment Figure 1] comprising: a memory electrically connected to a controller; and the controller, wherein the controller is configured to perform the process [¶0037] of: configuring multiple sets of device-to-device (D2D) time-frequency resources, each of the multiple sets for which a resource priority is preconfigured [¶0086, ¶0088-102, see Figure 6-7, resources split up into groups or sets i.e. bands and slot segments for D2D transmissions of RTS and CTS, wherein priorities assigned to resource sets and resource set management is configured and indicated to UE by network i.e. configured see ¶0086, ¶0102]; when the UE device is out of coverage [¶0043 shows where terminals may be moved to an area out of coverage see devices 131-133], identifying a communication priority of a D2D group including the UE device ¶0053-62 during paging, devices in D2D communication establish CID, see ¶0067, ¶0089-95 Figure 7 CIDs determined to belong to a specific group based on priorities which are mapped to specific resources see 700, see also Figure 8 which teaches ¶0098-101 same method as Figure 7 wherein CIDs may have high priorities and other CIDs have ordinary priorities and these groupings used to determine D2D resources to select]; selecting a first set of D2D time-frequency resources from the multiple sets, the first set having a resource priority corresponding to the communication priority [¶0095-102, CID corresponds to specific RTS and CTS resources which are of higher priority than others 710 in Figure 7 and 810 in Figure 8, of multiple resource sets for RTS of varying priorities]; selecting a part of the first set as D2D time-frequency resources used for D2D communication; and performing the D2D communication with the part of the first set within the D2D group [¶0095-102 resources selected and used for RTS, see ¶0066-70 wherein this selection results in sending the signal using the corresponding resources].
[¶0064, UE receives from a previous controlling node pre-configured D2D resources to be stored for use when the UE is outside the coverage, wherein Figure 2 and ¶0064 the UE accesses these resources after determining it is out of coverage based on stored resource sets received while in coverage]. 
Ahn teaches devices being out of coverage in ¶0043 but does not expressly teach detecting out of coverage however Lindoff expressly teaches resource selection of stored resource sets in response to detecting the UE device is out of coverage [Figure 2 and ¶0064 the UE detects out of coverage and uses stored resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn such that the resources used by the device in Figure 7-8 as signaled by the base station are part of stored information received previously from a base station i.e. information received from a base station while under coverage from said base station and used subsequently when out of coverage. Ahn shows in Figure 1 that devices performing the methods of storing and determining resources may be e.g. device 131, which is outside the coverage of the base station, the resources having previously been configured by a network node. Ahn does not expressly teach that the base station sends the resources to the device and the device subsequently moves and detects out of the coverage area of the base station to use these, however Lindoff teaches this is a known scenario for which there are conventional methods of pre-configuring resources to be stored and used by the device for when the device is outside the coverage in response to device detecting it has moved outside as in ¶0064 as it is desirable to use these resources for out-of-coverage D2D transmission ¶0002 and limits interference ¶0003.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. US 20160219640 A1 determining resource pools for D2D signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478